DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to application 17/231,957 filed on 4/15/2021, which is a continuation of application 16/544,468 filed on 8/19/2019.
The preliminary amendment filed on 7/6/2021 has been entered.
Claims 1-20 have been cancelled.
New claims 21-40 have been added and examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/15/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claims 21, 28, and 35 each recite the limitation "the given block of data" in lines 5, 4, and 8 respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claims 22-27, 29-34, and 36-40 are rejected because they depend from a base claim that has been rejected and fail to cure the deficiencies of the respective base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21, 28, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ansari et al. (US 2015/0381201) and Holloway et al. (US 2004/0139298).
With respect to claim 21, Ansari teaches of an apparatus comprising: a cache comprising a plurality of entries (fig. 4; paragraph 19-20, 45-46; where the TCM 116 and the CLADE controller 101 makeup a cache memory and as data is stored in the TCM, there must be multiple entries in the TCM storing the data); and
circuitry configured to: receive data to be allocated in the cache (fig. 4; paragraph 45-46; where the CLADE module compresses and decompresses the cached data, thus it must receive the data to be compressed and stored in the TCM);
select an entry in the cache to store the given block of data (fig. 4; paragraph 45-46; as data in the TCM is decompressed and read out to the processing engine, it must be stored in an entry in the TCM);

compress the data with the preferred dictionary to create compressed data (fig. 1; paragraph 31, 37-38; where the data stream is compressed and a dictionary is built);
store, in the entry, the compressed data and an identification of a location of the preferred dictionary in the cache (paragraph 41-42, 45-46; where the first two bits of each word of the compressed data stream associate the word with one of three dictionaries and the second bit section determines an index to the identified dictionary.  As indicated, the compressed data stream is stored in the TCM).
Ansari fails to explicitly teach of a preferred dictionary stored in the cache for compressing the data.
However, Holloway teaches of a preferred dictionary stored in the cache for compressing the data (fig. 3; paragraph 24; where the dictionary is stored in the cache with the compressed instructions.
Ansari and Holloway are analogous art because they are from the same field of endeavor, as they are directed to compression.
It would have been obvious to one of ordinary skill in the art having the teachings of Ansari and Holloway before the time of the effective filing of the claimed invention to store the dictionaries of Ansari in the cache as taught in Holloway.  Their motivation would have been to more quickly access the dictionaries.
With respect to claim 28, Ansari teaches of a method comprising: storing data in a plurality of entries of a cache (fig. 4; paragraph 19-20, 45-46; where the TCM 116 and the CLADE 
receiving, by circuitry of the cache, data to be allocated in the array (fig. 4; paragraph 45-46; where the CLADE module compresses and decompresses the cached data, thus it must receive the data to be compressed and stored in the TCM);
selecting, by the circuitry, an entry in the cache to store the given block of data (fig. 4; paragraph 45-46; as data in the TCM is decompressed and read out to the processing engine, it must be stored in an entry in the TCM);
 selecting, by the circuitry, a preferred dictionary for compressing the data (fig. 1; paragraph 31, 37-38; where the data stream is compressed and a dictionary is built);
compressing, by the circuitry, the data with the preferred dictionary to create compressed data (fig. 1; paragraph 31, 37-38; where the data stream is compressed and a dictionary is built); and
storing, in the entry, the compressed data and an identification of a location of the preferred dictionary in the cache (paragraph 41-42, 45-46; where the first two bits of each word of the compressed data stream associate the word with one of three dictionaries and the second bit section determines an index to the identified dictionary.  As indicated, the compressed data stream is stored in the TCM).
Ansari fails to explicitly teach of a preferred dictionary stored in the cache for compressing the data.

Ansari and Holloway are analogous art because they are from the same field of endeavor, as they are directed to compression.
It would have been obvious to one of ordinary skill in the art having the teachings of Ansari and Holloway before the time of the effective filing of the claimed invention to store the dictionaries of Ansari in the cache as taught in Holloway.  Their motivation would have been to more quickly access the dictionaries.
With respect to claim 35, Ansari teaches of a system comprising: a cache (fig. 4; paragraph 19-20, 45-46; where the TCM 116 and the CLADE controller 101 makeup a cache memory); 
a processor configured to generate access requests targeting data stored in the cache (fig. 4; paragraph 45; where the processing engine accesses data stored in the TCM); and 
wherein the cache comprises: a plurality of entries (fig. 4; paragraph 19-20, 45; as data is stored in the TCM, there must be multiple entries in the TCM storing the data); and 
circuitry configured to: receive data to be allocated in the cache (fig. 4; paragraph 45-46; where the CLADE module compresses and decompresses the cached data, thus it must receive the data to be compressed and stored in the TCM); 
select an entry in the cache to store the given block of data (fig. 4; paragraph 45-46; as data in the TCM is decompressed and read out to the processing engine, it must be stored in an entry in the TCM);

compress the data with the preferred dictionary to create compressed data (fig. 1; paragraph 31, 37-38; where the data stream is compressed and a dictionary is built);
store, in the entry, the compressed data and an identification of a location of the preferred dictionary in the cache (paragraph 41-42, 45-46; where the first two bits of each word of the compressed data stream associate the word with one of three dictionaries and the second bit section determines an index to the identified dictionary.  As indicated, the compressed data stream is stored in the TCM).
Ansari fails to explicitly teach of a preferred dictionary stored in the cache for compressing the data.
However, Holloway teaches of a preferred dictionary stored in the cache for compressing the data (fig. 3; paragraph 24; where the dictionary is stored in the cache with the compressed instructions.
Ansari and Holloway are analogous art because they are from the same field of endeavor, as they are directed to compression.
It would have been obvious to one of ordinary skill in the art having the teachings of Ansari and Holloway before the time of the effective filing of the claimed invention to store the dictionaries of Ansari in the cache as taught in Holloway.  Their motivation would have been to more quickly access the dictionaries.
Claims 22, 29, and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ansari and Holloway as applied to claims 21, 28, and 35 above, and further in view of Talyansky et al. (US 2015/0032850).
With respect to claims 22, 29 and 26, the combination of Ansari and Holloway fails to explicitly teach of wherein the circuitry is further configured to increment a reference count stored in the location of the preferred dictionary in the cache, wherein the reference count indicates a number of entries that store compressed data that have been compressed by the preferred dictionary.
However, Talyansky teaches of wherein the circuitry is further configured to increment a reference count stored in the location of the preferred dictionary in the cache, wherein the reference count indicates a number of entries that store compressed data that have been compressed by the preferred dictionary (fig. 5; paragraph 79, 86; where the number of hits on a chunk in the dictionary is increased each time a match is found).
Ansari, Holloway, and Talyansky are analogous art because they are from the same field of endeavor, as they are directed to compression.
It would have been obvious to one of ordinary skill in the art having the teachings of Ansari, Holloway, and Talyansky before the time of the effective filing of the claimed invention to include tracking the hits on each chunk in the dictionaries of the combination of Ansari and Holloway as taught in Talyansky.  Their motivation would have been to more efficiently use the dictionaries.
Allowable Subject Matter
Claims 23-27, 30-34, and 37-40 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
With respect to claims 23, 30, and 37, the prior art does not teach or suggest, “…generate the identification of the location of the preferred dictionary in a manner that causes a modification, using the identification, of a first mapping that points to the entry that stores the compressed data to generate a second mapping that points to another entry that stores the preferred dictionary,” in the context of the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yap et al. (US 2017/0285960) discloses compressing data using dictionaries where each section of a block indicates an index to the entry in the dictionary that matches the section.
Jiang et al. (US 2017/0286313) discloses reference counters for each signature in the signature table.
Mueller et al. (US 2015/0178305) discloses storing the dictionaries in the cache memory.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C KROFCHECK whose telephone number is (571)272-8193.  The examiner can normally be reached on Monday - Friday 8am -5pm, first Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571) 272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael Krofcheck/Primary Examiner, Art Unit 2138